Citation Nr: 0912212	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for lung fibrosis secondary to asbestos 
exposure, lead-based paint, and jet fuel.  

3.  Entitlement to accrued benefits based on a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1968 to 
September 1969.  He died in October 2002.  The appellant is 
the deceased Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claims.  
Jurisdiction over the claims file has been transferred to the 
RO in Reno, Nevada.  

In October 2002, the appellant filed a claim of entitlement 
to dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  This claim has 
not been adjudicated by the agency of original jurisdiction, 
and is referred to the RO for appropriate action.  

In May 2005, the appellant was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in October 2002, at the age of 53.  
According to the death certificate, the cause of his death 
was non-small cell lung cancer with brain metastases due to 
idiopathic pulmonary fibrosis.

2.  At the time of the Veteran's death, service connection 
was in effect for postoperative left L5-S1 hemilaminectomy 
with micro-discectomy for herniated disc, evaluated as 60 
percent disabling; a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU) 
was in effect from January 4, 1993.

3.  The Veteran did not have service in the Republic of 
Vietnam. 

4.  The Veteran's cause of death is not related to his 
service.

5.  At the time of the Veteran's death, he had a claim 
pending for service connection for lung fibrosis, as well as 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.  

6.  No periodic monetary benefits were due and payable at the 
time of the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).   

2.  Lung fibrosis was not incurred in or aggravated by 
service; the criteria for special monthly compensation based 
on the need for regular aid and attendance of another person, 
or being housebound as a result of service-connected 
disability, are not met; there are no accrued benefits 
payable.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the claims on appeal include 
the assertion that the Veteran's receipt of the Vietnam 
Service Medal and/or Vietnam Campaign Medal warrant the 
conclusion that he was exposed to Agent Orange during his 
service aboard a vessel, between 1968 and 1969.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
reversed a Board decision that denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
In its decision, the Board determined that 38 C.F.R. 
§ 3.307(a)(6)(iii) required a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  
Thereafter, in September 2006, the claims on appeal were 
stayed, pending resolution of this issue.  

On May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed the Court's decision.  
The Federal Circuit held that the Court had erred in 
rejecting the VA's interpretation of its regulation as 
requiring the servicemember's presence on the land mass or 
inland waters of Vietnam.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.   In summary, the stay of 
Haas-related cases is no longer in effect, and in light of 
the Supreme Court's denial of certiorari, VA's Office of 
General Counsel has advised that the Board may resume 
adjudication of the previously stayed cases.  Chairman's 
Memorandum No. 01-09-03 (January 22, 2009).  Accordingly, the 
Board will proceed.  

I.  Cause of Death

The appellant argues that service connection for the cause of 
the Veteran's death is warranted.  She essentially asserts 
that the Veteran sustained pulmonary fibrosis, and/or 
asbestosis, due to his service, and that these diseases 
caused or contributed to his death.  Additional arguments are 
discussed below.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Veteran's certificate of death indicates that he died in 
October 2002, at the age of 53.  The cause of death was 
listed as "non-small cell lung cancer with brain metastases," 
due to or as a consequence of: idiopathic pulmonary fibrosis.  

At the time of his death, service connection was in effect 
for postoperative left L5-S1 hemilaminectomy with micro-
discectomy for herniated disc, evaluated as 60 percent 
disabling.  In addition, a total rating on the basis of 
individual unemployability due to service- connected 
disability (TDIU) was in effect from January 4, 1993.  

The Veteran's service treatment records do not show any 
treatment for respiratory symptoms except for cold symptoms 
on one ocasion.  These reports show that the Veteran 
repeatedly sought treatment for back pain.  A Medical Board 
report, dated in August 1969, and associated documents 
indicate that previous diagnoses of chronic lumbar strain 
could not be supported by the orthopedic physical findings, 
and that the Veteran was separated from service due to 
hypochondriacal neurosis.  A separation examination report is 
not of record.  

The post-service medical records include VA and non-VA 
reports, dated between 1969 and 2005.  A VA chest X-ray 
report, dated in December 1969, shows that the Veteran was 
noted to have some increase in the bronchovascular markings 
bilaterally, and numerous small calcific densities in each 
hilar area.  The report notes, "However, there is no 
evidence of acute pulmonary mediastinal cardiovascular or 
diaphragmatic pathology."   

The medical evidence shows that the Veteran received a great 
deal of treatment between 1969 and 1998.  The overwhelming 
majority of these reports shows treatment for back pain 
symptoms.  There are no significant complaints or findings 
referable to his respiratory system during this time.    

A VA progress note, dated in August 1998, notes blood test 
irregularities, and notes that he had a pulmonary clinic 
visit planned for "fibrosis/? asbestosis."  The next 
relevant evidence is a VA progress note, dated in April 2000, 
which notes that the Veteran had a history of an irregular 
chest X-ray in August 1998, that he was supposed to have 
follow-up treatment, but that he was involved in a MVA (motor 
vehicle accident) and was subsequently lost to follow-up 
after moving.  The report notes that the Veteran denied any 
previous history of pulmonary problems or abnormal X-ray.  
The report shows that the Veteran claimed to have a history 
of asbestos exposure in the military, and that he denied 
working in a boiler room, or in a job involved with asbestos 
removal.  He reported a history of intravenous drug use, that 
he was currently smoking two packs of cigarettes per day, and 
the report noted that he had a 200 pack/year smoking history.  
The report noted that the Veteran may have "talc induced" 
pulmonary fibrosis.  The impressions were pulmonary fibrosis 
and tobacco use.  The Board notes that the Veteran 
essentially received ongoing treatment for respiratory 
symptoms from this point forward.  

A VA thoracic and abdominal computerized tomography (CT) 
report, dated in May 2000, noted a large speculated mass at 
the base of the right lung that was suspicious for 
malignancy, and moderately severe bilateral interstitial 
disease consistent with interstitial fibrosis.  A June 2000 
VA pulmonary function test (PFT) report noted a small airways 
obstructive defect, with lung volumes within normal limits, 
and a severe decrease in diffusing capacity.  VA progress 
notes, dated between June and July of 2000, noted an 
alteration in the Veteran's breathing pattern, chronic 
obstructive pulmonary disease (COPD), traction emphysema, ILD 
(interstitial lung disease) with honeycombing, and "mixed 
respiratory disease, both obstructive and restrictive."  A 
VA chest CT report, dated in August 2000 noted a tiny nodular 
density at the right upper lobe, and bilateral interstitial 
changes.  A VA progress note, dated in July 2000, noted that 
the Veteran was using an inhaler, and indicated that he was 
on oxygen therapy.  A March 2001 VA chest X-ray examination 
report contained an impression of stable findings since 
September 1999, mild COPD changes, and "chronic 
interstitial/small nodular infiltrates."    

VA hospital reports, covering treatment provided in July 
2002, show that the Veteran received treatment for a 
cerebrovascular accident (CVA).  

Reports from the Valley Hospital and Medical Center (VHMC), 
covering treatment provided between July and August of 2002, 
show that the Veteran received treatment for respiratory and 
neurological symptoms, including facial droop and partial 
seizures.  An associated chest CT scan report contained 
impressions noting a soft tissue mass in the left upper lobe, 
"highly suspicious for carcinoma," left hilar adenopathy, 
mild degree of right hilar adenopathy and mediastinal 
adenopathy, a small additional nodule in the left lung, lower 
lobe which was possibly a tiny pulmonary parenchymal 
metastasis, and extensive severe bilateral pulmonary scarring 
and interstitial fibrosis, most severe in the lower lobes.  
These reports include a number of consultation reports.  The 
relevant assessments and impressions included seizure 
disorder, brain mass, history of pulmonary fibrosis secondary 
to asbestos, interstitial lung disease and fibrosis.  An 
associated consultation report from John L. Tiu, M.D., dated 
in July 2002, contained an impression of lung cancer, 
metastatic to brain, probably adenocarcinoma, and pulmonary 
fibrosis.  An associated consultation report from Naveet N. 
Sharda, M.D., dated in August 2002, contained a diagnosis of 
adenocarcinoma of the lung with multiple brain metastases.  
While at VHMC, the Veteran underwent a craniotomy with 
resection of a large intracranial mass on the right parietal 
lobe.  He was transferred to a VA hospital.    

VA progress notes and hospital reports, dated between August 
and October of 2002, show that the Veteran received ongoing 
treatment, to include whole brain radiation treatment.  An 
August 2002 report contained an assessment of "carcinoma of 
the lung that has metastasized to the brain."  A September 
2002 VA hospital report states that he was admitted to the 
hospital in September for hypoxia and respiratory failure 
secondary to underlying interstitial pulmonary fibrosis as 
well as metastatic adenocarcinoma of the lung and possibly an 
exacerbation of COPD.  After approximately one month of 
treatment, the Veteran expired.  An October 2002 VA discharge 
summary noted a history of the Veteran's treatment, and 
contained final diagnoses that included non-small cell lung 
cancer with metastases to the brain (stage IV), idiopathic 
pulmonary fibrosis with respiratory failure, status post 
removal of a solitary metastatic lesion from the brain, and 
seizure secondary to metastases to the brain.  

An autopsy report, dated in October 2002, contains final 
diagnoses that included poorly differentiated non-small cell 
carcinoma, left lung, with metastases to the left pleura, 
diaphragm, brain, and left kidney, and marked bilateral 
pulmonary fibrosis and emphysema.  The report noted that the 
Veteran's lungs showed marked fibrosis and extensive 
bilateral bronchiectatic changes, and that the left lung had 
a scar and a necrotic tumor that was described in great 
detail.

An opinion from a VA physician, dated in April 2005, states 
that the Veteran died from a poorly-differentiated non-small 
cell carcinoma of the left lung, which was metastatic to the 
visceral and parietal pleura, the diaphragm, the brain, and 
the left kidney.  The opinion also noted that it had been 
established that the Veteran had extensive bilateral 
pulmonary fibrosis and rather severe bronchiectasis, and that 
autopsy findings did not show typical pleural plaques, the 
presence of ferruginous bodies, or identification of hilar 
calcifications.  The physician's opinion was as follows:

This veteran died in 10/02 as a result of 
metastatic non-small cell lung cancer.  
It is also clear from the record review 
that he had an interstitial fibrosis of 
undetermined etiology.  This veteran was 
exposed to ambient asbestos levels while 
aboard the U.S.S. Hancock for about one 
year's time between 1968 and 1969.  It 
has not been established that this 
veteran was directly involved with 
insulation refitting or disposal.

Asbestosis is the progressive fibrosis of 
the lung due to the chronic toxic effects 
of the asbestos fiber on the pulmonary 
interstitium.  This illness is directly 
related to the magnitude and duration of 
exposure to asbestos fibers.  In this 
veteran's case, the exposure was 
insufficient to establish or to suggest 
the diagnosis of asbestosis.  
Furthermore, autopsy data does not 
provide corroborative evidence of 
asbestos-related thoracic disease in the 
form of pleural plaques or parenchymal 
ferruginous bodies.  Pulmonary fibrosis 
is frequently of an undetermined 
etiology, and in this regard this 
veteran's findings are not uncommon.  
Lung cancer incidence is increased in 
individuals with pulmonary fibrosis of 
any etiology, but in this veteran the 
most likely cause of his carcinoma is his 
long and extensive history of cigarette 
use.

As an initial matter, the appellant has argued at some length 
that the Veteran did not have lung cancer, and that he had 
asbestosis which caused or contributed to his death.  
However, the Board finds that the evidence clearly 
establishes that he had lung cancer, and that lung cancer was 
the cause of death.  In this regard, the Board finds that the 
April 2005 VA opinion is highly probative evidence which 
shows that the Veteran's cause of death was lung cancer.  In 
this opinion, the VA physician stated that the Veteran died 
as a result of "metastatic non-small cell lung cancer."  
This opinion is consistent with the October 2002 autopsy 
report, which contains final diagnoses that included poorly 
differentiated non-small cell carcinoma, left lung, with 
metastases to the left pleura.  The autopsy report described 
the Veteran's left lung necrotic tumor in great detail.  In 
the April 2005 VA opinion, the physician stated that the 
Veteran's C-file had been reviewed, and this opinion is the 
only opinion of record that is based on a review of the 
veteran's C-file, or any other detailed and reliable medical 
history, to include the October 2002 autopsy report.  The 
Board further points out that the April 2005 VA physician's 
opinion is consistent with other highly probative evidence of 
record which indicates that the Veteran had lung cancer, to 
include the May 2000 VA chest CT report, the July 2002 VHMC 
chest CT scan report, the July 2002 consultation reports of 
Dr. Tiu, and Dr. Sharda, the October 2002 VA discharge 
summary, and the certificate of death.  Finally, there is 
extensive medical evidence which shows that the Veteran's 
lung cancer metastasized to other areas of his body, 
including his brain, and that this necessitated his 
craniotomy.  The Board therefore finds that the cause of the 
Veteran's death was lung cancer.    

The appellant has made a number of arguments to the effect 
that the findings of interstitial and pulmonary fibrosis are, 
in fact, evidence that the Veteran had asbestosis, and that 
asbestosis either caused or contributed to his death.  In 
part, she has argued that the previously described December 
1969 VA chest X-ray report is evidence that he had asbestosis 
that is related to his service.  In that report, the Veteran 
was noted have some increase in the bronchovascular markings 
bilaterally, and numerous small calcific densities in each 
hilar area.  The report noted, "However, there is no 
evidence of acute pulmonary mediastinal cardiovascular or 
diaphragmatic pathology."  With regard to exposure to 
asbestos, the Veteran is shown to have served aboard an 
aircraft carrier, the U.S.S. Hancock from September 1968 to 
September 1969.  His rate was SA (Seaman Apprentice).  
Ambient exposure to asbestos has been conceded.  

The Board finds that the evidence clearly establishes that he 
did not have asbestosis.  Asbestosis was specifically ruled 
out in the April 2005 VA opinion, and the physician provided 
an explanation with supporting rationale.  Asbestosis was not 
noted on the certificate of death.  The only evidence of 
asbestosis is in a July 2002 consultation report from 
Suhattai Gamnerdsiri, M.D., that is associated with the VHMC 
records, and a notation of "? asbestosis" in an August 1998 
VA progress note.  Dr. Gamnerdsiri's report notes a past 
medical history of pulmonary fibrosis secondary to 
asbestosis.  However, neither of these notations are shown to 
have been based on a review of the Veteran's C-file, or any 
other detailed and reliable medical history, the August 1998 
notation is equivocal in its terms, this evidence is 
inconsistent with the overwhelming majority of the medical 
evidence, and these notations are clearly "by history" 
only.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board therefore 
finds that this evidence is outweighed by the contrary 
evidence of record, which shows that the Veteran did not have 
asbestosis.  The Board further notes that during her hearing, 
the appellant argued that VA overlooked urogenital cancer as 
a basis for exposure to asbestos, citing VA Manual M21-1.  
However, the autopsy report does not note urogenital cancer, 
and in any event, such a finding would not be dispositive of 
the Board's finding that the Veteran did not have asbestosis.  

With regard to the claim for service connection for the cause 
of the Veteran's death, the Board finds that the claim must 
be denied.  At the time of his death, the Veteran was 
service-connected for a low back disability, and TDIU was in 
effect from January 1993.  The Veteran's death certificate 
shows that the cause of his death is listed as "non-small 
cell lung cancer with brain metastases," due to or as a 
consequence of: idiopathic pulmonary fibrosis, and the Board 
has determined that the Veteran's cause of death was lung 
cancer.  The service treatment records do not show any 
treatment for non-small cell lung cancer, or pulmonary 
fibrosis.  There is no evidence to show that a tumor was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
earliest evidence of lung cancer is dated in 1998.  This is 
approximately 28 years after separation from service.  This 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
showing that the Veteran's cause of death (lung cancer) was 
related to his service.  The only competent opinion of record 
is the April 2005 VA opinion, in which the physician 
concluded that "in this veteran the most likely cause of his 
carcinoma is his long and extensive history of cigarette 
use."  In this regard, the medical reports indicate that the 
Veteran had about a 40-year history of smoking, described at 
times to be as heavy as two, or even three, packs per day, 
and as "a 200 pack/year smoking history," and there are 
multiple notations of nicotine dependence.  See e.g., August 
1998, April and July of 2000, and March 2001 VA progress 
notes; July 2002 VA hospital report; October 2002 VA 
discharge summary.  The medical evidence also indicates that 
he was repeatedly advised to quit smoking, but that he 
continued to smoke until at least July 2002.  See e.g., July 
2002 VA progress note.   

To the extent that the appellant may have intended to argue 
that the Veteran's pulmonary fibrosis was related to asbestos 
exposure during service, or is otherwise related to his 
service, to include due to exposure to lead-based paint 
and/or jet fumes, and that this caused or contributed to his 
death, the Board finds that the evidence shows that the 
Veteran's pulmonary fibrosis is not related to his service.  
The certificate of death indicates that the Veteran's 
pulmonary fibrosis was "idiopathic."  The October 2002 VA 
discharge summary similarly contained final diagnoses that 
included "idiopathic" pulmonary fibrosis.  Idiopathic means 
of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 
(1995); see also Allen v. Brown, 7 Vet. App. 439, 443.  In 
addition, the April 2005 VA opinion shows that the physician 
stated that pulmonary fibrosis is frequently of an 
undetermined etiology, "and in this regard this veteran's 
findings are not uncommon."  The December 1969 VA chest X-
ray report does not note fibrosis, and the first medical 
evidence of pulmonary or intertstitial fibrosis is dated no 
earlier than 1998, which as previously stated, is about 28 
years after separation from service.  This lengthy period 
without treatment is evidence that there was not a continuity 
of symptomatology, and it weighs heavily against the claim.  
Maxson.  

Although the appellant cited to Dr. Tiu's July 2002 report in 
her argument, Dr. Tiu merely stated that the Veteran had "a 
known asbestos exposure and pulmonary fibrosis."  Dr. Tiu 
did not specifically state that the Veteran had pulmonary 
fibrosis due to exposure to asbestos during service, and even 
if Dr. Tiu had, as previously discussed, under the 
circumstances it would have been "by history" only.  
Similarly, a notation of "interstitial lung disease and 
fibrosis due to inhalation of jet fumes" in Dr. Sharda's 
July 2002 report is not shown to have been based on a review 
of the Veteran's C-file, or any other detailed and reliable 
medical history, is unaccompanied by explanation or citation 
to clinical findings during service, and is "by history" 
only.  Prejean.  Finally, the appellant has argued that 
several VA progress notes indicate that service connection 
was in effect for pulmonary conditions that included 
pulmonary fibrosis and COPD.  A review of these reports shows 
that they had areas marked or circled which indicated that 
service connection was in effect.  See e.g., VA progress 
note, dated July 25, 2002 (showing complaints of respiratory 
symptoms, and that an "X" was placed next to the word 
"yes" following the phrase "Service Connected for this 
visit:").  However, the only condition for which service 
connection was in effect was the Veteran's low back disorder.  
As a factual matter, all such notations were therefore 
clearly in error.  In addition, these indications are not 
shown to have been based on a review of the veteran's C-file, 
they are unaccompanied by explanation, and when viewed in 
context it does not appear that they were intended to serve 
as etiological opinions.  Rather, they appear to be no more 
than accounting or record-keeping notations.  Therefore, they 
do not provide a basis for service connection.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

Finally, in a brief, dated in May 2006, the appellant's 
representative speculated that the Veteran may have been 
exposed to Agent Orange, and that presumptive service 
connection was warranted for lung cancer on this basis.  
Specifically, it was essentially argued that the veteran may 
have flown to and/or from the U.S.S. Hancock on flights that 
may have landed in Vietnam, or that he may have had duty or 
liberty in Vietnam.  It was also argued that a remand was 
warranted to further develop this issue.  This argument 
resulted in the claims on appeal being stayed in July 2006.  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA states that service 
on a deep-water naval vessel off the shores of Vietnam may 
not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam 
era as the period beginning on February 28, 1961, and ending 
on May 7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 
63604 (1997).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit upheld VA's interpretation of 
§ 3.307(a)(6)(iii) to require a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

Presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); Darby v. Brown, 
10 Vet. App. 243, 246 (1997).  

The Veteran's personnel file has been obtained.  His 
personnel file indicates the following: he served aboard the 
U.S.S. Hancock from September 1968 to September 1969; his 
rate was SA (Seaman Apprentice); he received the Vietnam 
Campaign Medal and the Vietnam Service Medal.  

The Board has determined that service connection for the 
cause of the Veteran's death is not warranted under the 
presumptive provisions at 38 C.F.R. §§ 3.307 and 3.309 for 
veterans exposed to Agent Orange during service in Vietnam.  
As an initial matter, the appellant's representative has 
brought forward this argument based on pure speculation, with 
no citation to dates of service in Vietnam.  

Although the Veteran is shown to have served aboard the 
U.S.S. Hancock between 1968 and 1969, and to have received 
the Vietnam Campaign Medal and the Vietnam Service Medal, the 
service records, and submitted history of the Hancock (which 
appears to have been taken from the internet), do not show 
that the conditions of the Veteran's service involved duty or 
visitation in the Republic of Vietnam.  Although the Veteran 
received the Vietnam Service Medal, this medal was awarded to 
veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  U.S. Dep't. of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  Similarly, the Republic of Vietnam Campaign Medal was 
awarded to all service personnel who served in South Vietnam 
or who served outside of the geographical limits of Vietnam 
and contributed direct support to the forces in Vietnam.  
Id., at 7-7, September 1996.  Thus, although the Veteran's 
service aboard the Hancock made him eligible to receive these 
service medals, the criteria for these medals did not include 
duty or visitation in the Republic of Vietnam.  Given the 
foregoing, and when considered with the other evidence of 
record, the Board finds that the Veteran's receipt of these 
medals is insufficient to show duty or visitation in the 
Republic of Vietnam, and such service is not shown for the 
purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Veteran is not shown to have service involving duty or 
visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97.  
Finally, the Board notes that there is no competent medical 
evidence of record suggesting a direct causal link between 
any in-service herbicide exposure and the subsequent 
development of lung cancer or pulmonary fibrosis.  Combee.  

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the Veteran's cause of death, in 2002, 
is related to his service, which ended in 1969.  In this 
case, when the Veteran's service records, service treatment 
reports, and post-service medical records are considered 
(which indicate that the Veteran's cause of death is not 
related to his service), the Board finds that the medical 
evidence outweighs the appellant's contentions that the 
Veteran's cause of death is related to his service.   

The Board has also considered the medical articles submitted 
in support of the appellant's claim.  However, the facts of 
this case, including but not limited to the nature of the 
service of the Veteran involved, and the nature and types of 
the diseases involved, are insufficiently similar to the case 
at hand to warrant a grant of the claim.  This literature is 
so general in nature, and nonspecific to the appellant's 
case, that the Board affords it little probative weight, as 
none of it provides medical evidence demonstrating a causal 
relationship between the Veteran's service and the cause of 
his death on any basis.  See e.g. Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Accordingly, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

At the time of his death, service connection was in effect 
for postoperative left L5-S1 hemilaminectomy with micro-
discectomy for herniated disc, evaluated as 60 percent 
disabling.  In addition, a total rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU) was in effect from January 4, 1993.  

In October 2002, the appellant filed a claim for accrued 
benefits.  Her claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
In addition, the Veteran had a claim pending at the time of 
his death.  Specifically, in July 2002, he filed claims of 
entitlement to service connection for lung fibrosis secondary 
to asbestos exposure, lead-based paint, and jet fuel, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.  

A.  Service Connection - Lung Fibrosis

The appellant asserts that she is entitled to accrued 
benefits based on a claim for service connection for lung 
fibrosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The Board finds that the claim must be denied.  In Part I., 
the Board determined that service connection is not warranted 
for the cause of the Veteran's death.  The Board stated, in 
part, that the evidence showed that the Veteran's lung 
fibrosis was not related to his service.  The Board's 
discussion and analysis of the evidence is incorporated 
herein.  Briefly stated, the certificate of death indicates 
that the veteran's pulmonary fibrosis was "idiopathic."  
See also October 2002 VA discharge summary.  In addition, the 
April 2005 VA opinion shows that the physician stated that 
pulmonary fibrosis is frequently of an undetermined etiology, 
"and in this regard this veteran's findings are not 
uncommon."  The first medical evidence of pulmonary or 
intertstitial fibrosis is dated no earlier than 1998, which 
is about 28 years after separation from service.  This 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  Maxson.  To the extent that the claims 
files contain notations that could be interpreted to link 
lung fibrosis to service, to include due to exposure to jet 
fuel, none of them are shown to have been based on a review 
of the veteran's C-file, or any other detailed and reliable 
medical history, they are unaccompanied by explanation or 
citation to clinical findings during service, and they are 
"by history" only.  Prejean.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

B.  Special Monthly Compensation

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a) (2008).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2008).

The Board's discussion of the evidence in Part I is 
incorporated herein.  This evidence shows that the Veteran 
received treatment for a number of significant nonservice-
connected disorders, to include treatment for severe 
respiratory symptoms.  In 2002 he sustained a CVA, and he 
underwent a craniotomy, and he was noted to be on oxygen 
therapy, and to have undergone radiation therapy.  Other 
nonservice-connected disorders included a seizure disorder 
and diabetes mellitus.  In addition, other evidence shows 
that the Veteran was noted to be using a wheelchair.  See 
e.g., VA progress note, dated in July 2002.  

The critical question to be determined in this case is 
whether the Veteran's service-connected disability (i.e., his 
low back disorder) had resulted in the need for regular aid 
and attendance of another person because of resultant 
helplessness.  Based on its review of the record, the Board 
concludes that the criteria are not shown to have been met.  
Although the Veteran's service-connected low back disorder 
had caused him some functional impairment, the competent 
medical evidence of record does not indicate that the 
Veteran's service-connected low back disability alone 
rendered him bedridden, or unable to care for his daily 
personal needs or to protect himself from the hazards of 
daily living without assistance from others.  

Therefore, the Board finds that the Veteran was not shown so 
nearly helpless as to require the regular aid and attendance 
of another person due to his service-connected disability.  
In other words, the criteria for entitlement to special 
monthly pension on account of the need for the regular aid 
and attendance of another person have not been met.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

With respect to the Veteran's claim for special monthly 
compensation at the housebound rate, the evidence shows that 
he was not housebound due to his service-connected 
disability, and that he did not have a single permanent 
disability that was evaluated as 100 percent disabling and 
additional service-connected disability or disabilities 
independently ratable at 60 percent.  As this is a threshold 
requirement for an increased compensation benefit based on 
housebound status, 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i), it is apparent that the basic requirements for 
special monthly compensation on the account of being 
housebound have not been met.  

In summary, the requirements for special monthly pension 
based on the need for regular aid and attendance, or due to 
housebound status, have not been met.  38 U.S.C.A. §§ 1521, 
5103, 5103A; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2008).

C.  Conclusion

The Board has determined that the Veteran had no periodic 
monetary benefits at the time of his death which were due and 
unpaid.  Based on the foregoing, there are no accrued 
benefits, and the appellant's claims must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)


III.  VCAA

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In August 2004 and March 2005, the RO sent the 
appellant notice letters (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claims.  The RO's letters 
also informed the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the appellant 
to provide additional evidence in support of her claims.  She 
was asked to identify all relevant evidence that she desired 
VA to attempt to obtain.  

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of her claims.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication.  There 
is no indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO, with the exception of certain evidence submitted at the 
May 2005 hearing that was received with a waiver of RO 
review.  See 38 C.F.R. § 20.1304(c) (2008).  A review of the 
submissions from the appellant, and the appellant's 
representative, received between 2003 and 2006, shows that 
these submissions were filed subsequent to the July 2003 
Statement of the Case, which listed the relevant criteria.  
These submissions discussed the medical evidence, and 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  The 
appellant addressed the issues at a hearing before the Board 
in May 2005.  Furthermore, as discussed below, it appears 
that VA has obtained all relevant evidence.  Id.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated, and she, or those acting on her behalf, have 
had a meaningful opportunity to participate in the 
development of her claims, the Board finds that no prejudice 
to the appellant will result from proceeding with 
adjudication without additional notice or process.  For these 
reasons, the timing of the VCAA notice was not prejudicial.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  
However, since the claims on appeal are for service 
connection for the cause of death, and accrued benefits, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the Veteran's service records, and 
service treatment records, and has obtained VA and non-VA 
medical records.  An etiological opinion has been obtained.  
With regard to the claims for accrued benefits, accrued 
benefits cases must be adjudicated on the basis of the 
evidence of record (either actually or constructively) at the 
time of the veteran's death. 38 U.S.C.A. § 5121.  There is no 
indication of any records that could be constructively of 
record (i.e. VA records) that would be pertinent to this 
appeal.  The accrued benefit claims necessarily involve a 
retroactive review of the evidence of record at the time of 
the Veteran's death, and no prejudice accrues to the claimant 
for any deficiency posed by the timing of the VCAA letter.  
VCAA development is not required in connection with a claim 
that cannot be substantiated where, as here, no factual 
development could lead to an award.  VAOPGCPREC 5-2004, 69 
Fed. Reg. 59989 (2004).  Thus, no development at this time 
could possibly change the disposition of this case.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Accrued benefits are denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


